Citation Nr: 0811901	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1993, for service connection of degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an effective date earlier than June 10, 
2004, for service connection of left lower extremity 
radiculopathy.

3.  Entitlement to an effective date earlier than June 10, 
2004, for service connection of right lower extremity 
radiculopathy.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine from April 29, 
1993, to October 4, 2006; and in excess of 40 percent since 
October 4, 2006.

5.  Entitlement to an evaluation in excess of 20 percent for 
left lower extremity radiculopathy from June 10, 2004, to 
October 4, 2006; and in excess of 40 percent since October 4, 
2006.

6.  Entitlement to an evaluation in excess of 20 percent for 
right lower extremity radiculopathy from June 10, 2004, to 
October 4, 2006; and in excess of 40 percent since October 4, 
2006.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty for training service with the 
Army National Guard from February 1984 to April 1984.

In a May 2005 decision, the Board of Veterans' Appeals 
(Board) granted service connection for the residuals of a low 
back disorder.  

By way of a June 2005 rating decision, the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) implemented the May 2005 Board decision.  Specifically, 
the RO awarded service connection for the low back residuals 
(identified as degenerative changes L4-5 and L5-S1) and 
assigned a 10 percent rating effective April 29, 1993.  The 
RO also awarded service connection for left lower extremity 
radiculopathy (rated 20 percent from June 10, 2004), and 
right lower extremity radiculopathy (rated 10 percent from 
June 10, 2004). 

Through a November 2005 notice of disagreement drafted by the 
veteran's attorney, the veteran initiated this appeal for 
increased evaluations and earlier effective dates for each 
service-connected disability.  The January 2006 statement of 
the case reflected all six issues.  

In a November 2006 decision review officer (DRO) decision, a 
DRO granted increased evaluations for the low back disability 
(to 40 percent) and radiculopathies (to 40 percent of the 
left, and to 20 percent on the right).  All increased ratings 
were assigned an effective date of October 4, 2006.

Although the veteran, through his representative, specifies 
that the issues with the November 2006 decision involve the 
assignment of earlier effective dates for the increases, the 
Board has characterized the contentions (and the issues on 
the title page) as involving the assignment of proper 
evaluation, to consider all stages of the appellate period.  
Any claim for an earlier effective date for one stage of a 
staged rating is inextricably intertwined with consideration 
of the assigned evaluations for all abutting stages.  
Consideration of the start and end points of stages is 
required in determining the properly assigned evaluations for 
each period.  An earlier effective date claim regarding 
staged increased ratings is therefore not separately listed.

The decision below, is confined to the matter of entitlement 
to an effective date earlier than April 29, 1993, for the 
award of service connection for degenerative disc disease of 
the lumbar spine.  The remaining five issues, involving the 
effective dates of service connection for the radiculopathy 
in each lower extremity, and the propriety of the ratings 
assigned the three service-connected disabilities at each 
stage since the effective date of service connection, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in an unappealed April 3, 1986 rating decision.

2.  The veteran filed his claim to reopened the claim for 
entitlement to service connection for a low back disability 
on April 29, 1993; there is no correspondence or 
communication contained in the claims file which could be 
construed as an earlier claim.


CONCLUSION OF LAW

There is no legal basis for an effective date prior to April 
29, 1993, for the grant of service connection for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to the sole issue decided here, the appeal arises 
from the veteran's disagreement with the effective date 
assigned following the grant of service connection for 
degenerative disc disease.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, the veteran, through correspondence from 
his representative, has demonstrated ample knowledge of the 
laws, regulations, and Court precedent governing assignment 
of effective dates.  This actual knowledge renders harmless 
any deficiency in the provided notice.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As the resolution of this appeal is 
dependent on the evidence already of record, there is no 
assistance VA can provide in substantiating the claim.  The 
veteran's complete claims file is available for review.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

The Board notes that it appears some records for specific 
periods of time have not been obtained from the Social 
Security Administration (SSA) and the Texas Department of 
Criminal Justice (TDCJ).  [This is discussed more fully in 
the Remand below, as the records are pertinent to the claims 
addressed by that action.]  These records deal with time 
periods well after the effective date for the award of 
service connection and are therefore outside the span at 
issue here.  In short, these records are not relevant to the 
single issue decided below.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Effective Date of Service Connection

As a general rule, the effective date of an evaluation and 
award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

Here, the veteran initially filed a claim of service 
connection for a low back disability in September 1985.  The 
claim was denied in an April 3, 1986, rating decision on the 
basis that no current chronic back disability was shown.  At 
the time of the decision, service medical records were 
unavailable.  The RO assumed arguendo, however, that the 
alleged in-service back injury had occurred.  The veteran did 
not initiate a timely appeal of this decision.  His attempt 
to file a notice of disagreement in May 1987 was well past 
the one year appellate window.  He was informed that the time 
period for appeal had passed in June 1987 correspondence, and 
was informed that in order to reopen the claim, new and 
material evidence was required.  No further action was taken 
and the April 1986 decision became final.  

The record reflects that the veteran made no further attempt 
to reopen the denied claim until April 29, 1993.  On that 
date, correspondence was received from the veteran indicating 
a clear intent to reopen the previously denied claim of 
service connection for a low back disability.  Further, upon 
being informed that new and material evidence was required to 
reopen the claim, the veteran took steps to obtain and submit 
such for consideration by VA.

Under 38 C.F.R. § 3.400, the effective date of the veteran's 
reopened claim is the date of receipt of that claim, April 
29, 1993.  With no earlier claim to reopen, this is the 
proper effective date for the award of service connection.  
Here, there is no evidence of an earlier claim in the file, 
nor does the veteran allege that such a claim was filed.  
Accordingly, the claim for an effective date prior to April 
29, 1993, for the award of service connection for 
degenerative joint disease of the lumbar spine must be 
denied.


ORDER

An effective date earlier than April 29, 1993, for the award 
of service connection for degenerative joint disease of the 
lumbar spine is denied.


REMAND

In support of his claims for increased evaluation for his 
degenerative disc disease of the lumbar spine and associated 
lower extremity radiculopathy, the veteran has submitted a 
copy of an SSA decision granting entitlement to disability 
benefits, as well as copies of radiographic reports from 
providers associated with the TDCJ.  These submissions either 
clearly identify or indicate the existence of medical records 
bearing directly upon the issues on appeal here.  A Remand is 
required to obtain such records in accordance with VA's duty 
to assist the veteran in substantiating his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The SSA records refer to May and September 2005 orthopedic 
evaluations by private doctors which may be reasonably 
expected to address the status of the veteran's service 
connected disabilities at that time.  These records may very 
well be pertinent to the veteran's other claims on appeal.  
It appears SSA has the records in question.  Regardless, no 
attempts have been made to obtain them.  VA is required to 
make as many requests as are necessary to obtain records in 
the custody of a Federal agency such as SSA, until the agency 
certifies that the requested records are unavailable or VA 
determines that further efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

Additionally, it appears that the veteran was incarcerated 
from April 1993 to February 2003.  He has submitted evidence 
(radiographic records from 1999 to 2002) that indicates he 
was receiving ongoing treatment for his service connected 
disability or disabilities during that time.  Records of such 
medical treatment would potentially be pertinent to assessing 
both the severity of the conditions as well as the date of 
onset of all manifestations of the disability.  VA is 
obligated to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
to include records from State or local governments.  
38 C.F.R. § 3.159(c)(1).  The Board notes that the record 
contains ample information to identify the location of the 
veteran's records with TDCJ as well as possible custodians of 
those records within the TDCJ facility.

Accordingly, the case is REMANDED for the following action:

1.  Any records pertaining to the 
veteran's claim for disability benefits 
from SSA, to include the medical records 
relied upon in reaching the SSA decision, 
should be obtained.  All records and/or 
responses received should be associated 
with the claims file.  All procedures set 
forth in 38 C.F.R. § 3.159(c)(2) 
pertaining to requests for records from 
Federal facilities must be followed.  
Likewise, all notice procedures as set 
forth in 38 C.F.R. § 3.159(e)(1), for 
identified records that are not obtained, 
must also be followed if applicable.  

2.  Obtain from the veteran a signed VA 
Form 21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, for the TDCJ for the 
period of April 1993 to February 2003.  
Upon receipt of a properly completed 
release, the RO should take appropriate 
steps to obtain the identified records.  
In the alternative, the veteran should be 
instructed to obtain and submit all TDCJ 
treatment records to VA.

3.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Following any 
additional action deemed necessary 
(including, if warranted, a new 
examination), the RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his attorney the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


